 

 

 

 

 

 

 

Certificate Number: 02645-IAN-CC-033881756

0264:

5-IAN-CC-033881756

CERTIFICATE OF COUNSELING

I CERTIFY that on December 30, 2019, at 10:00 o'clock AM EST, Veronica M
Novak received from 123 Credit Counselors, Inc, an agency approved pursuant to
11 U.S.C. 111 to provide credit counseling in the Northern District of Iowa, an
individual [or group] briefing that complied with the provisions of 11 U.S.C.
109(h) and 111.

 

A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.

This counseling session was conducted by internet.

Date: December 30, 2019 By: /s/Olivia Martinez
Name: Olivia Martinez

Title: Certified Credit Counselor

* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. 109(h) and 521(b).

 

 

 

 
 

1/6/2020

Pre-filing Bankruptcy Credit Counseling - 123 Credit Counselors, Inc.

1 23 Credit Counselors, Inc.

View PDF

BUDGET COUNSELING REVIEW

Dear Veronica,

The final step you will receive a Budget Analysis and a Credit Counseling
certificate. (If you are filing jointly, your spouse will go through

this process separately).

1. Budget

Based on the information you entered on your budget, your income and
expenses show a NET of $-1,149.92.

These are some guidelines you may utilize when designing a budget for

your future:

Expenses

Housing
Transportation
Utilities

Food

Personal Care
Medical
Entertainment
Miscellaneous
Savings

Recommended

Your

percentage of net percentage of
income

25%
15%
10%
10%
5%

10%
5%

10%
10%

net income
14.78%

15.52%
13.96%
19.70%
10.02%
9.51%
0.00%
63.72%
0.00%

HOUSEHOLD BUDGET

HOUSEHOLD INCOME

Payroll Income (After Taxes)
Spouse's Income

Pension Income

Investment Income

Social Security Income
Disability Income
Unemployment benefits

Rental Room / Property Income

MONTHLY
2,132.00

0.00
0.00
0.00
0.00
0.00
0.00
0.00

YEARLY ACTUAL
25,584.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00

https:/www.a123cc.org/reportGeneral.php?oisid=56d3 18e 1 eb86df1 05d9af0e9c38389ec&reportName=followUpView&userid=761582

|

1/10
 

|
1/6/2020 Pre-filing Bankruptcy Credit Counseling - 123 Credit Counselors, Inc.

Alimony (received) 0.00 0.00
Child Support (received) 204.00 2,448.00
Family Support (received) 0.00 0.00
Food Stamps 0.00 0.00
Earnings COlor Street 400.00 1,200.00
Total $2,436.00 $29,232.00

MONTHLY HOUSE EXPENSES

MONTHLY YEARLY ACTUAL

Monthly Mortgage Payment 0.00 0.00
Homeowner's Association dues 0.00 0.00
Equity Loan / Line of Credit 0.00 0.00
ortgoee) Insurance (if not in 0.00 0.00
Flood Insurance 0.00 0.00
vorteasey (if not in 0.00 0.00
Rent 360.00 4,320.00
Home Mainetenance 0.00 0.00
Other: 0.00 0.00
Other: 0.00 0.00
Total $360.00 $4,320.00

UTILITIES

MONTHLY YEARLY ACTUAL

Electricity 101.00 1,212.00
Gas 40.00 480.00
Water / Sewer 55.00 660.00
Garbage 0.00 0.00
Telephone (Home) 0.00 0.00
Telephone (Cellular) 37.00 444.00
Cable TV 107.00 1,284.00
Internet 0.00 0.00
Lawn Care Service 0.00 0.00
Alarm Monitoring Fees 0.00 0.00
Other: 0.00 0.00
Other: 0.00 0.00
Total $340.00 $4,080.00

MEDICAL EXPENSES

https:/Avww.a123cc.org/reportGeneral.php?oisid=56d318e1 eb86df1 05d9af0e9c38389ec&reportName=followUpView&userid=761582

|

2/10
 

1/6/2020

rr

Pre-filing Bankruptcy Credit Counseling - 123 Credit Counselors, Inc.

MONTHLY
Medical Insurance Premium 0.00
Dental Insurance Premium 0.00
Co-Payments for Appointments 127.00
Monthly Prescriptions 20.00
Glasses / Contact Lenses 25.00
Yearly Deductibles 0.00
Life Insurance Premium 1.25
Veterinarian Expenses 8.33
Other: Chiropractor Bill 50.00
Total $231.58

FOOD

MONTHLY
Groceries 290.00
Dining Out 100.00
School Lunch Money 45.00
Pet Food 25.00
Other: Cat litter 20.00
Total $480.00

TRANSPORTATION

MONTHLY
Car Payment (Auto 1) 0.00
Car Payment (Auto 2) 0.00
Car Payment (Auto 3) 0.00
Car Insurance 48.00
Gasoline 280.00
Maintenance / Repairs 50.00
Parking 0.00
Tolls 0.00
Public Transportation / Taxis 0.00
Other: 0.00
Total $378.00

YEARLY
0.00
0.00

1,524.00

240.00
300.00
0.00
15.00
100.00
600.00
$2,779.00

ACTUAL

YEARLY
3,480.00
1,200.00
540.00
300.00
240.00
$5,760.00

ACTUAL

YEARLY
0.00
0.00
0.00

576.00
3,360.00
600.00
0.00
0.00
0.00
0.00
$4,536.00

ACTUAL

PERSONAL DEBT OR EXPENSES

*Only add in credit card payments & personal loan payments if you plan
to continue payments on them monthly. If you no longer plan on paying
on your credit cards & personal loans, please leave it blank.

Credit Card Payments #1

MONTHLY
46.00

YEARLY
552.00

ACTUAL

https:/Avww.a123cc.org/reportGeneral.php ?0isid=56d31 Be 1 ebB6df105d9af0e9c38389ec&reportName=followUpView&userid=761582

3/10
 

 

T

1/6/2020 Pre-filing Bankruptcy Credit Counseling - 123 Credit Counselors, Inc.

Credit Card Payments #2 115.00 1,380.00
Credit Card Payments #3 328.00 3,936.00
Credit Card Payments #4 28.00 336.00
Credit Card Payments #5 84.00 1,008.00
Credit Card Payments #6 75.00 ‘900.00
Personal Loan 500.00 6,000.00
Payment. Installment Plan 0.00 0.00
Alimony / Child Support 0.00 0.00
Children's Allowance 0.00 0.00
Cigarettes / Alcohol 144.00 1,728.00
Gifts 0.00 0.00
Other: Verve credit card 110.00 1,320.00
Other: 0.00 0.00
Total $1,430.00 $17,160.00

PERSONAL CARE

MONTHLY YEARLY ACTUAL

Clothing 50.00 600.00
Barber / Salon 25.00 300.00
Cosmetics 0.00 0.00
Laundry 0.00 0.00
Dry Cleaning 0.00 0.00
Gym Membership 0.00 0.00
Other: Household supplies 169.00 2,028.00
Other: 0.00 0.00
Total $244.00 $2,928.00

CHILD CARE / EDUCATION

MONTHLY YEARLY ACTUAL

Daycare / Babysitting 0.00 0.00
Child Support 0.00 0.00
After school Programs 0.00 0.00
Private School 0.00 0.00
College Tuition 0.00 0.00
Tutoring 0.00 0.00
Student Loan Payments 114.00 1,368.00
Children's Sports Programs 0.00 0.00
Other: Catholic faith formation 8.33 100.00
Other: 0.00 0.00
Other: 0.00 0.00
Total $122.33 $1,468.00

https:/Awww.a123cc.org/reportGeneral.php?oisid=56d3 1 8e 1 eb86df1 05d9af0e9c38389ec&reportName=followUpView&userid=761582

it

 

4/10
nn

1/6/2020 Pre-filing Bankruptcy Credit Counseling - 123 Credit Counselors, Inc.

ENTERTAINMENT

MONTHLY YEARLY ACTUAL

Movies 0.00 0.00
Travel / Vacations 0.00 0.00
| Sports / Music / Concerts Tickets 0.00 0.00
Books / Magazines / Newspapers 0.00 0.00
Other: 0.00 0.00
Other: 0.00 0.00
| Total $0.00 $0.00
INVESTMENT PROPERTY
MONTHLY YEARLY ACTUAL
Mortgage 0.00 0.00
Property Insurance 0.00 0.00
Property Taxes 0.00 0.00
Utilities (Electric/gas/phone) 0.00 0.00
Other: 0.00 0.00
Other: 0.00 0.00
Total $0.00 $0.00
SAVINGS
MONTHLY YEARLY ACTUAL
Savings 0.00 0.00
Other: 0.00 0.00
Other: 0.00 0.00
Total $0.00 $0.00
MONTHLY TOTALS
TOTAL INCOME TOTAL EXPENSES TOTAL CASH FLOW
$2,436.00 $3,585.92 $-1,149.92

You may order your reports from each of the three nationwide consumer
reporting companies at the same time, or you can order from only one or
two. The law allows you to order one free copy from each of the
nationwide consumer reporting companies every 12 months.

You entered the following information regarding your creditors:

Creditor Name: Discover
Total Balance: $5,730.20
Minimum Payment: $115.00

https:/Awww.a123cc.org/reportGeneral.php?o0isid=56d3 18e1 eb86df1 O5d9af0e9c38389ec&reportName=followUpView&userid=76 1582

5/10
 

1/6/2020

Months Behind:
Months Behind:

Creditor Name:
Total Balance:

Minimum Payment:

Months Behind:
Months Behind:

Creditor Name:
Total Balance:

Minimum Payment:

Months Behind:
Months Behind:

Creditor Name:
Total Balance:

Minimum Payment:

Months Behind:
Months Behind:

Creditor Name:
Total Balance:

Minimum Payment:

Months Behind:
Months Behind:

Creditor Name:
Total Balance:

Minimum Payment:

Months Behind:
Months Behind:

Creditor Name:
Total Balance:

Minimum Payment:

Months Behind:
Months Behind:

Creditor Name:
Total Balance:

Minimum Payment:
‘Months Behind:

Months Behind:

Creditor Name:
Total Balance:

Minimum Payment:

Months Behind:
Months Behind:

Creditor Name:
Total Balance:

Minimum Payment:

Months Behind:
Months Behind:

Pre-filing Bankruptcy Credit Counseling - 123 Credit Counselors, Inc.

Credit Card

Amazon
$1,347.88
$46.00

Credit card

First Financial Bank USA
$12,378.10
$328.00

Credit Card

Citi Bank
$3,053.23
$83.76

Credit Card

Paypal
$5,299.70
$76.00

Credit card

PayPal Mastercard
$278.85
$28.00

Credit Card

Federal Student Loans
$35,934.22
$119.35

Student Loans

Verve ACU
$5,500.00
$110.00

Family Chiropractic
$800.00
$50.00

Medical

Lowell Engle
$27,000.00
$500.00

3

Personal Loan

https:/Avww.a123cc.org/reportGeneral.php?o0isid=56d318e1 eb8&6df1 05d9af0e9c38389ec&reportName=followUpView&userid=76 1582

6/10

 
Oo OO

1/6/2020 Pre-filing Bankruptcy Credit Counseling - 123 Credit Counselors, Inc.

2. Goals

Here is a list of your goals. Print a copy of them and track your progress
in achieving them.

 

Goal 1. I want to pay my bills.

Why:
This is not a goal because this only meets the objective of the goal.

 

 

Goal 2. I want to save $250 cash to buy presents this Holiday
Season.

Why:
This is a goal because this goal includes both an objective and the time
parameter.

 

 

Goal 3. I would like to save $100 each month.

Why:
This is a goal because this goal includes both an objective and the time
parameter.

 

 

Goal 4. I do not want to have credit card debt.

Why:
This is not a goal because this only meets the objective of the goal.

 

 

MY SHORT-TERM FINANCIAL GOALS

Short Term Goal 1.
I want to have $100 in savings by April 1, 2020

Short Term Goal 2.
Be able to buy my son a $1000 car in 2 years.

Short Term Goal 3.
Put $10 in savings every month.

 

 

MY LONG-TERM FINANCIAL GOALS

Long Term Goal 1.
Have a savings account of $2000 in 5 years

Purchase a new car $20000 in 10 years

 

 

|
Long Term Goal 2.
|

https:/Awww.a123cc.org/reportGeneral.php?o0isid=56d318e1 eb86df1 05d9af0e9c38389ec&reportName=followUpView&userid=76 1582 7N0

eee
 

 

 

1/6/2020
Long Term Goal 3.

Have enough credit to buy a house in 15 years

Pre-filing Bankruptcy Credit Counseling - 123 Credit Counselors, Inc.

 

3. NET WORTH STATEMENT

Assets

ESTIMATED VALUE OF YOUR HOME:
ESTIMATED VALUE OF AN INVESTMENT PROPERTY:
ESTIMATED VALUE OF YOUR CAR:

ESTIMATED VALUE OF 2ND CAR:

ESTIMATED VALUE OF BOAT OR RV:

OTHER:

Investments Accounts

AVAILABLE IN MONEY MARKET ACCOUNT:

MUTUAL FUND BALANCE:

STOCKS & BONDS: (ESTIMATED BALANCE)

OTHER:

Retirement Account Balances

401K BALANCE:

IRA RETIREMENT ACCOUNT BALANCE:

PENSION ACCOUNT BALANCE:
OTHER:

Liabilities

OUTSTANDING BALANCE ON YOUR MORTGAGE:
OUTSTANDING BALANCE ON YOUR LINE OF CREDIT:
OUTSTANDING BALANCE ON MORTGAGE FOR INVESTMENT

PROPERTY:

OUTSTANDING BALANCE ON STUDENT LOANS:
OUTSTANDING BALANCE ON 401K LOAN:
OUTSTANDING BALANCE ON CAR LOAN #1:
OUTSTANDING BALANCE ON CAR LOAN #2:
OUTSTANDING BALANCE ON TAX DEBT:
OUTSTANDING BALANCE ON CREDIT CARDS:
OUTSTANDING BALANCE ON MEDICAL BILLS:
OUTSTANDING BALANCE ON REPOSSESSED CARS:
OUTSTANDING BALANCE ON OLD UTILITY BILLS:
OUTSTANDING BALANCE ON PAYDAY LOANS:
OUTSTANDING BALANCE ON PERSONAL LOANS:

$0.00
$0.00
$300.00
$0.00
$0.00
$0.00

$0.00
$0.00
$0.00
$0.00

$24,296.96
$0.00
$0.00
$0.00

$0.00
$0.00

$0.00

$35,934.22
$0.00
$0.00
$0.00
$0.00
$33,587.00
$1,700.00
$0.00
$0.00
$0.00
$26,000.00

https:/Avww.a123cc.org/reportGeneral.php?oisid=56d318e1 eb86df1 05d9af0e9c38389ec&reportName=followUpView&userid=76 1582

8/10
 

1/6/2020 Pre-filing Bankruptcy drect Counseling - 123 Credit Counselors, Inc.
OTHER: $0.00

Your Estimated Net Worth

Based on your input, your total net worth is:

$24,596.96 (assets) - 97,221.22 (Liabilities) = $-72,624.26 (Net
Worth)

4. COUNSELOR SUGGESTIONS

Below you will find some suggestions offered from a Certified Credit
Counselor. These recommendations are based off of the information you
provided on your Budget and Net Worth Statement during your course.

Food: Please try to keep your grocery expense below 10%
of your monthly Net Income.

¢ Try to use coupons at the grocery store to cut
back on your monthly grocery expenses.

e Another good way to cut down on grocery
expenses is to use a grocery list. Don't
impulse shop!

Personal Care: Please try to keep your personal care expenses
below 5% of your monthly Net Income.

Miscellaneous: Please try to keep your miscellaneous expenses
below 10% of your monthly Net Income.

Credit Card Debt: According to your Net Worth Statement, you have a
balance on credit cards and/or personal loans.

¢ Refrain from using credit cards or taking out
personal loans in the future. The high balance
results in high interest on your accounts and if
you are not paying more than the minimum it
will take years to pay off this debt.

¢ Try to pay at least double the minimum
monthly payment.

e¢ To pay down your debt, start paying your
Credit Cards or personal loan by paying the
highest interest rate first, and then work your
way down.

¢ If you are not making payments on your
credit cards, please do not include that on
your budget.

Medical Bills: Try to negotiate payment terms and interest rates
on your medical bills to pay back this debt (if
possible).

Student Loans: Continue to pay on your student loan(s). The
interest you are accruing monthly really adds up if
you are currently not making any payments at all. If
your loan(s) is currently in deferment, you may try
to pay on the loan when possible to reduce the

https:/Avww.a123cc.org/reportGeneral.php?oisid=56d31 8e1 eb86df1 0O5d9af0e9c38389ec&reportName=followUpViewsuserid=76 1582

9/10

 
 

1/6/2020 Pre-filing Bankruptcy bred Counseling - 123 Credit Counselors, Inc.
principal. Interest never stops accruing!

Close Window

https://www.a123cc.org/reportGeneral.php?o0isid=56d31 8e1 eb86df105d9af0e9c38389ec&reportName=followUpView&userid=76 1582 10/10

 
